Exhibit 10.3

SECURITIES ESCROW AGREEMENT

THIS SECURITIES ESCROW AGREEMENT, dated as of  May 24, 2007 (the “Agreement”),
by and among VANTAGE ENERGY SERVICES, INC., a Delaware corporation (the
“Company”), the undersigned parties listed under Initial Stockholders on the
signature page hereto (collectively, the “Initial Stockholders”) and CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, a New York corporation (the “Escrow Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated May 24,
2007 (“Underwriting Agreement”), with Deutsche Bank Securities Inc. (“Deutsche
Bank”), acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase up to 34,500,000 units (the “Units”) of the Company’s
securities. Each Unit consists of one share of the Company’s Common Stock, par
value 0.001 per share, and one Warrant, exercisable to purchase one share of
Common Stock, all as more fully described in the Company’s final Prospectus,
dated May 24, 2007 (the “Prospectus”), comprising part of the Company’s
Registration Statement on Form S-1 (File No. 333-138565) under the Securities
Act of 1933, as amended (the “Registration Statement”), declared effective on
May 23, 2007 (the “Effective Date”);

WHEREAS, the Initial Stockholders have agreed as a condition of the
Underwriters’ obligation to purchase the Units pursuant to the Underwriting
Agreement  to deposit those shares of Common Stock of the Company (the “Escrow
Shares”), Units (the “Escrow Units”) and Warrants, including warrants comprising
the Units and purchased by the Insiders in the private placement immediately
prior to the Effective Date (the “Escrow Warrants”) owned by them which are set
forth opposite their respective names in Exhibit A attached hereto (the Escrow
Shares, Escrow Units and Escrow Warrants being collectively referred to herein
as the “Escrow Securities”), in escrow as hereinafter provided; and

WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein and intending to be legally
bound hereby, the parties hereto agree as follows:

1.            Appointment of Escrow Agent.  The Company and the Initial
Stockholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement, and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

2.            Deposit of Escrow Securities.  On or before the Effective Date,
each of the Initial Stockholders shall deliver to the Escrow Agent certificates
representing his or her respective Escrow Securities, to be held and disbursed
subject to the terms and conditions of this Agreement.  Each Initial Stockholder
acknowledges that the certificates representing his or her Escrow Securities are
legended to reflect the deposit of such Escrow Securities under this Agreement.


--------------------------------------------------------------------------------


3.            Disbursement of the Escrow Securities.  The Escrow Agent shall
hold the Escrow Securities until the date that is one year from the date of
consummation of a Business Combination (as such term is defined in the Amended
and Restated Certificate of Incorporation of the Company) by the Company (the
“Escrow Period”), on which date it shall, upon written instructions from each
Initial Stockholder, disburse each of the Initial Stockholder’s Escrow
Securities to such Initial Stockholder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Securities;
provided further, that if, after the Company consummates a Business Combination
(as such term is defined in the Amended and Restated Certificate of
Incorporation of the Company), it (or the surviving entity) subsequently
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of its stockholders of such entity having the right to
exchange their shares of Common Stock for cash, securities or other property,
then the Escrow Agent will, upon receipt of a certificate executed by the Chief
Executive Officer or Chief Financial Officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying that such transaction is being
consummated, release the Escrow Shares to the Initial Stockholders so that they
can similarly participate. The Escrow Agent shall have no further duties
hereunder after the disbursement or destruction of the Escrow Securities in
accordance with this Section 3.

4.            Rights of Initial Stockholders in Escrow Securities.

4.1            Voting Rights as a Stockholder.  Subject to the terms of the
Insider Letter described in Section 4.4 hereof, and except as herein provided,
the Initial Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote their Escrow Securities.

4.2            Dividends and Other Distributions in Respect of the Escrow
Securities.  During the Escrow Period, all dividends payable in cash with
respect to the Escrow Securities shall be paid to the Initial Stockholders, but
all dividends payable in stock or other non-cash property (the “Non-Cash
Dividends”) shall be delivered to the Escrow Agent to hold in accordance with
the terms hereof.  As used herein, the term “Escrow Securities” shall be deemed
to include the Non-Cash Dividends distributed thereon, if any.

4.3            Restrictions on Transfer.  During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Escrow Securities
except, with respect to (a) an entity that is an Initial Stockholder, to any
entity controlling, controlled by, or under common control with, such Initial
Stockholder, and (b) with respect to an Initial Stockholder who is an
individual, (i) to a member of Initial Stockholder’s immediate family or to a
trust, the beneficiary of which is an Initial Stockholder or a person related to
an Initial Stockholder’s by blood, marriage or adoption, or (ii) by virtue of
the laws of descent and distribution upon death of any Initial Stockholder;
provided, however, that such permissive transfers may be implemented only upon
the respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter signed by the Initial
Stockholder transferring the Escrow Securities.  During the Escrow Period, no
Initial Stockholder shall pledge or grant a security

2


--------------------------------------------------------------------------------


interest in, or any option or other right to acquire, his, her or its Escrow
Securities or grant a security interest in his, her or its rights under this
Agreement.

4.4            Insider Letters.  Each of the Initial Stockholders has executed a
letter agreement with Deutsche Bank and the Company, in connection with
securities as indicated on Exhibit A hereto, and which is filed as an exhibit to
the Registration Statement (“Insider Letter”), respecting the rights and
obligations of such Initial Stockholder in certain events, including, but not
limited to, the liquidation of the Company.

5.            Concerning the Escrow Agent.

5.1            Good Faith Reliance.  The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith and in the exercise of its own
best judgment, and may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons.  The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

5.2            Indemnification.  The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent.  Promptly after the receipt by the Escrow Agent of notice
of any demand or claim or the commencement of any action, suit or proceeding,
the Escrow Agent shall notify the other parties hereto in writing.  In the event
of the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non-appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered.  The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

5.3            Compensation.  The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder.  The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all legal counsel and agents’ fees and
disbursements and all taxes or other governmental charges.

3


--------------------------------------------------------------------------------


5.4            Further Assurances.  From time to time, on and after the date
hereof, the Company and the Initial Stockholders shall deliver, or cause to be
delivered, to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

5.5            Resignation.  The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided.  Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by Deutsche Bank, which approval will not be unreasonably
withheld, conditioned or delayed, the Escrow Securities held hereunder.  If no
new escrow agent is so appointed within the sixty (60) day period following the
giving of such notice of resignation, the Escrow Agent may deposit the Escrow
Securities with any court it reasonably deems appropriate.

5.6            Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the Company and a majority of the Initial Stockholders, jointly;
provided, however, that such resignation shall become effective only upon
acceptance of appointment by a successor escrow agent as provided in
Section 5.5.

5.7            Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

5.8            Waiver.  The Escrow Agent hereby waives any and all right, title,
interest or claim of any kind (“Claim”) in or to any distribution of the Trust
Account (as defined in that certain Investment Management Trust Agreement, dated
as of the date hereof, by and between the Company and the Escrow Agent as
trustee thereunder), and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the Trust Account for any reason
whatsoever.

6.             Miscellaneous.

6.1            Governing Law.  This Agreement shall for all purposes be deemed
to be made under and shall be construed in accordance with the laws of the State
of New York for contracts made and to be wholly performed within such state,
without giving effect to conflicts of law principles that would result in the
application of substantive laws of another jurisdiction.  Each of the parties
hereby agrees that any action, proceeding or claim against it arising out of or
relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive. Each of the parties hereby

4


--------------------------------------------------------------------------------


waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

6.2            Third Party Beneficiaries.  Each of the Initial Stockholders
hereby acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of Deutsche Bank.

6.3            Entire Agreement.  This Agreement together with the Insider
Letters and Warrants as referenced herein contain the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to be charged and by Deutsche Bank.

6.4             Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

6.5            Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

6.6            Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:

If to the Company, to:

Vantage Energy Services, Inc.

777 Post Oak Blvd., Suite 610

Houston, Texas 77056

Attn:   Paul A. Bragg, Chief Executive Officer

If to a Stockholder, to his or her address set forth in Exhibit A;

And if to the Escrow Agent, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn:   Steven G. Nelson, Chairman

A copy of any notice sent hereunder shall be sent to:

Ellenoff Grossman & Schole LLP

370 Lexington Avenue, 19th Floor

New York, NY 10017

Attn: Douglas S. Ellenoff, Esq.

5


--------------------------------------------------------------------------------


and:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Attn:  Gregg A. Noel, Esq.

and:

Deutsche Bank Securities Inc.

60 Wall Street, 4th Floor

New York, New York 10005

Attention: Syndicate Manager

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.7            Liquidation of Company. The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate a Business Combination within the
time period(s) specified in the Prospectus.

6.8            Counterparts. This Agreement may be executed in several
counterparts, each one of which may be delivered by facsimile transmission and
each of which shall constitute an original, and together shall constitute but
one instrument.

 

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Securities Escrow
Agreement as of the date first written above.

VANTAGE ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Paul A. Bragg

 

 

Paul A. Bragg

 

 

Chief Executive Officer

 

 

 

 

 

 

INITIAL STOCKHOLDERS:

 

 

 

 

 

/s/ Paul A. Bragg

 

Paul A. Bragg

 

 

 

 

 

/s/ Christopher G. DeClaire

 

Christopher G. DeClaire

 

 

 

 

 

/s/ Jorge E. Estrada M.

 

Jorge E. Estrada M.

 

 

 

 

 

/s/ Marcelo D. Guiscardo

 

Marcelo D. Guiscardo

 

 

 

 

 

/s/ John C.G. O’Leary

 

John C.G. O’Leary

 

 

 

 

 

/s/ John Russell

 

John Russell

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John W. Comer

 

 

 

 

Name: John W. Comer

 

 

 

 

Title: Vice President

 

 

 

 

7


--------------------------------------------------------------------------------


EXHIBIT A

ESCROW SECURITIES DEPOSITED
BY EACH INSIDE STOCKHOLDER

Name of Initial Stockholder

 

Address

 

Number of
Shares

 

Number of Units

 

Number of
Warrants

Paul A. Bragg

 

c/o Vantage Energy Services, Inc.
777 Post Oak Blvd., Suite 610
Houston, Texas 77056

 

2,205,000

 

105,000
(consisting of 105,000 shares
of common stock and
105,000 warrants)

 

945,000

Christopher G. DeClaire

 

c/o Vantage Energy Services, Inc.
777 Post Oak Blvd., Suite 610
Houston, Texas 77056

 

1,134,000

 

54,000
(consisting of 54,000 shares
of common stock and
54,000 warrants)

 

486,000

Jorge E. Estrada M.

 

c/o Vantage Energy Services, Inc.
777 Post Oak Blvd., Suite 610
Houston, Texas 77056

 

1,134,000

 

54,000
(consisting of 54,000 shares
of common stock and
54,000 warrants)

 

486,000

Marcelo D. Guiscardo

 

c/o Vantage Energy Services, Inc.
777 Post Oak Blvd., Suite 610
Houston, Texas 77056

 

1,134,000

 

54,000
(consisting of 54,000 shares
of common stock and
54,000 warrants)

 

486,000

John C.G. O’Leary

 

c/o Vantage Energy Services, Inc.
777 Post Oak Blvd., Suite 610
Houston, Texas 77056

 

1,134,000

 

54,000
(consisting of 54,000 shares
of common stock and
54,000 warrants)

 

486,000

John Russell

 

c/o Vantage Energy Services, Inc.
777 Post Oak Blvd., Suite 610
Houston, Texas 77056

 

1,134,000

 

54,000
(consisting of 54,000 shares
of common stock and
54,000 warrants)

 

486,000

 

 

8


--------------------------------------------------------------------------------